Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                    No. 04-14-00246-CR

                                Destyn David FREDERICK,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 81st Judicial District Court, La Salle County, Texas
                             Trial Court No. 11-09-00041-CRL
                         Honorable Donna S. Rayes, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE PULLIAM

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED September 9, 2015.


                                               _____________________________
                                               Sandee Bryan Marion, Chief Justice